In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-007 CV

____________________


SILSBEE OAKS HEALTH CARE, L.L.P., Appellant


V.


FAYE SMITH, Appellee




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause No. 43713




MEMORANDUM OPINION  (1)
 The appellant, Silsbee Oaks Health Care, L.L.P., filed a motion to dismiss this
accelerated interlocutory appeal.  The Court finds that the motion is voluntarily made by 
the appellant prior to any decision of this Court and should be granted.  Tex. R. App. P.
42.1(a)(1).  No other party filed notice of appeal.  The motion to dismiss is granted and
the appeal is dismissed without reference to the merits of the appeal.  The stay of the
underlying proceedings granted on January 14, 2005, is lifted.  Appellate costs are
assessed against the appellant. 
									PER CURIAM
Opinion Delivered May 26, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.